Citation Nr: 0117928	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  98-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 1, 1998, 
for the payment of benefits based on permanent incapacity for 
self-support for the veteran's son.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

The San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans (VA), Regional Office (RO) previously denied 
entitlement to compensation based on permanent incapacity for 
self-support for the veteran's son (helpless child status) in 
a December 1981 determination letter.  The letter 
specifically noted that no action could be taken due to the 
fact that his dependent son, M. Jr., would not reach the age 
of 18 until March 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which reopened and granted the veteran's claim of 
entitlement to helpless child status effective from June 1, 
1998.  The veteran initiated an appeal with respect to the 
effective date assigned, and was issued a statement of the 
case in September 1998.

In October 1998, the San Juan VARO received a substantive 
appeal from the veteran.  The veteran's claims folder was 
thereafter permanently transferred to the San Juan VARO as he 
now permanently resides in that jurisdiction.

By VA letter dated April 7, 1999, the San Juan VARO informed 
the veteran that his appeal was being certified and 
transferred to the Board.

Parenthetically, it is noted that the veteran had previously 
requested that he be represented by Vietnam Veteran of 
America (VVA) for purposes of the present appeal in August 
1998.  In correspondence dated in March 2001, however, VVA 
notified the Board, with carbon copy to the veteran, that it 
was withdrawing its representation with respect to the 
veteran's appeal.  VVA certified that it had not previously 
agreed to represent the veteran earlier orally or in writing 
on this claim or any other claim before the Board.  Insofar 
as the VVA did not overtly or impliedly represent the veteran 
at any stage of this appeal, the Board accepts VVA's 
withdrawal.  See 38 C.F.R. § 20.608 (2000).

In April 2001, the Board sent a letter to the veteran 
affording him the opportunity to select another 
representative, if he so desired, with respect to this 
appeal.  The letter specifically informed the veteran that if 
he failed to respond within 30-days, the Board would proceed 
with its review without representation.  To date, the veteran 
has failed to respond.  Therefore, the veteran is considered 
to be representing himself in the instant matter.


FINDINGS OF FACT

1.  The veteran's son, M. Jr., was born on March [redacted], 1975.

2.  The veteran filed his original claim compensation based 
on permanent incapacity for self-support for the veteran's 
son (helpless child status) in November 1981.  Attached to 
this claim was a treatment record developed by the Hospital 
Universitario de Ninos in 1976.

3.  The San Juan VARO denied entitlement to compensation 
based on permanent incapacity for self-support for the 
veteran's son (helpless child status) in a December 1981 
determination letter.  The letter specifically noted that no 
action could be taken due to the fact that his dependent son, 
M. Jr., would not reach the age of 18 until March 1993.

4.  An application for reopen of the claim was denied by the 
St. Petersburg VARO in March 1996.  At that time, the veteran 
was provided notification of his appellate rights.  The 
veteran did not initiate an appeal, and the March 1996 
determination became final.

5.  The veteran filed another application for reopen on May 
15, 1998.


CONCLUSION OF LAW

An effective date earlier than June 1, 1998, for the payment 
of benefits based on permanent incapacity for self- support 
for the veteran's son (helpless child status) is not 
warranted.  38 U.S.C.A. § 5110 (West Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.156(a), 3.157, 3.159, 3.403(a)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's son, M. Jr., was born on March [redacted], 1975.

The veteran filed his original claim compensation based on 
permanent incapacity for self-support for the veteran's son 
(helpless child status) in November 1981.  Attached to this 
claim was a treatment record developed by the Hospital 
Universitario de Ninos in 1976.

The San Juan VARO denied entitlement to compensation based on 
permanent incapacity for self-support for the veteran's son 
(helpless child status) in a December 1981 determination 
letter.  The letter specifically noted that no action could 
be taken due to the fact that his dependent son, M. Jr., 
would not reach the age of 18 until March 1993.

On October 17, 1995, the St. Petersburg VARO received an 
application for reopen.  Attached to this statement was a 
duplicate copy of the treatment record developed by the 
Hospital Universitario de Ninos in 1976.

The veteran's claims folder was thereafter permanently 
transferred to the St. Petersburg VARO as he had moved to 
that jurisdiction.

By VA letter dated January 9, 1996, the St. Petersburg VARO 
informed the veteran that additional information was needed 
for his application and specifically enumerated the forms of 
evidence necessary to complete his application.  The veteran 
failed to respond.

By VA letter dated March 21, 1996, the St. Petersburg VARO 
denied the veteran's application for reopen.  The letter 
informed the veteran, in pertinent part, that the 
disallowance did not mean that he could not still submit the 
requested evidence.  He was informed that he could do so at 
any time.  However, if the evidence was not received before 
January 9, 1997, one year from the date of his application, 
benefits could not be paid prior to the date of receipt of 
this evidence.  A notification of appellate rights was also 
attached.  The veteran neither initiated an appeal to the 
Board nor did he submit any additional evidence before 
January 9, 1997.

The veteran filed a Declaration of Status of Dependents, 
which the St. Petersburg VARO construed as a claim for 
reopen, on May 15, 1998.

On May 18, 1998, the St. Petersburg VARO received copies of 
private treatment records developed by Jackson Memorial 
Hospital.  These records reflect treatment of the veteran's 
son on occasion for cerebral palsy for the period from 1995 
to 1997.

Based on the foregoing, the St. Petersburg VARO reopened and 
granted the veteran's claim of entitlement to helpless child 
status effective from June 1, 1998.

Analysis

After a contemporaneous review of the record, the Board finds 
that an earlier effective date for the payment of benefits 
based on permanent incapacity for self-support for the 
veteran's son (helpless child status) is not warranted.

As noted above, the St. Petersburg VARO denied the veteran's 
application for reopen because he failed to submit evidence 
in support of his claim.  The veteran was informed of this 
adverse determination, as well as his procedural and 
appellate rights, by VA letter issued in March 1996.  The 
letter further informed the veteran that the disallowance did 
not mean that he could not still submit the requested 
evidence.  He was informed that he could do so at any time.  
However, if the evidence was not received before January 9, 
1997, one year from the date of his application, benefits 
could not be paid prior to the date of receipt of this 
evidence.  The record reflects that the veteran neither 
initiated an appeal to the Board nor did he submit any 
additional evidence before January 9, 1997.

Awards of pension, compensation, or dependency and indemnity 
compensation to or for a child, or to or for a veteran or 
surviving spouse on behalf of such child, will be effective 
as follows:  (1) Permanently incapable of self-support (Sec. 
3.57(a)(3)).  In original claims, date fixed by § 3.400(b) or 
(c) or § 3.401(b).  In claims for continuation of payments, 
18th birthday if the condition is claimed prior to or within 
1 year after that date; otherwise from date of receipt of 
claim.  38 C.F.R. § 3.403 (a) (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i) (West Supp. 2000); 38 
C.F.R. §§ 3.400 (b), (h)(2), (q), (r) (2000); see also Link 
v. West, 12 Vet. App. 39 (1998)(effective date of a reopened 
claim is fixed in accordance with the facts but is not 
earlier than the date of receipt of the claim).  "Date of 
receipt" means "the date on which a claim, information or 
evidence was received in [VA]".  38 C.F.R. § 3.1(r) (2000); 
see also 38 C.F.R. §§ 3.108, 3.153, 3.201 (2000); Wells v. 
Derwinski, 3 Vet. App. 307 (1992).

With respect to the effective date for additional 
compensation or pension for dependents that the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one 1 year of notification of such rating 
action; (4) date of commencement of veteran's award.  38 
C.F.R. § 3.401(b) (2000).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111 (West 1991); 38 C.F.R. § 3.31 (2000).

Here, the uncontroverted evidence shows that the veteran did 
not file another application for reopen until May 15, 1998.

Under 38 U.S.C.A. § 5110 (West Supp. 2000) and 38 C.F.R. § 
3.400(a) (2000), an effective date for the award of permanent 
incapacity for self-support for the veteran's son cannot be 
assigned prior to the date of receipt of the reopened claim 
in May 1998.  Thus, June 1, 1998 is the appropriate date for 
initiation of payment of monetary benefits.  38 U.S.C.A. § 
5111 (West 1991); 38 C.F.R. § 3.31 (2000).  In light of the 
governing statutory and regulatory provisions, the effective 
date for the award of benefits was properly determined and 
the Board finds no basis for the assignment of an earlier 
effective date than that assigned by the RO.

The Board has also considered the veteran's contention that 
the effective date for the award should be the same date that 
benefits were terminated when his son turned 18-years old.  
The veteran notes that the medical evidence clearly 
establishes that his son has been disabled all of his life.  
While the Board has considered carefully and sympathetically 
his contentions, it is bound by the governing law and 
regulations.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no 



reasonable possibility that further assistance or development 
of the claim at the 
RO-level will result in a grant of the benefit sought.


ORDER

Entitlement to an earlier effective date for the payment of 
benefits based on permanent incapacity for self-support for 
the veteran's son (helpless child status) is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

